489 F.2d 1402
John J. BLAKE, Petitioner-Appellant,v.UNITED STATES of America et al., Respondents-Appellees.No. 73-3345 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Feb. 28, 1974.

John J. Blake, pro se.
John L. Briggs, U.S. Atty., Jacksonville, Fla., D. Frank Winkles, Asst. U.S. Atty., Tampa, Fla., for respondents-appellees.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.  PER CURIAM:


1
The denial of the appellant's motion to vacate the sentence is affirmed, and we adopt the thorough opinion of the district court which accompanied that denial.  It is apparent from a careful reading of the record and the transcript of the appellant's probation revocation hearing that probation was revoked only after a full, fair, and impartial hearing at which Blake was represented by counsel.  Without deciding whether the decision of the Supreme Court in Gagnon v. Scarpelli, 1973, 411 U.S. 778, 93 S. Ct. 1756, 36 L. Ed. 2d 656, should be applied retroactively, we are convinced by our examination of the record and the transcript that the requirements of that decision were fully met by the hearing held by the district court here.